Citation Nr: 1133593	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the severance of service connection for non-Hodgkin's lymphoma (NHL) was proper.

2.  Whether the severance of service connection for major depressive disorder secondary to NHL was proper.

3.  Whether the severance of service connection for gastrointestinal reflux disorder (GERD) secondary to NHL was proper.

4.  Whether the severance of service connection for loss of taste and smell secondary to NHL was proper.

5.  Whether the severance of service connection for erectile dysfunction secondary to NHL was proper.

6.  Whether the severance of service connection for postural vertigo secondary to NHL was proper.

7.  Whether the severance of service connection for severely impaired masticatory function secondary to NHL was proper.

8.  Whether the severance of service connection for degenerative joint disease of the lumbar spine with desiccation of the lower lumbar disc spaces, spinal canal stenosis at L4-L5 and S1, disc bulge and protrusion, lumbar myositis, secondary to NHL, was proper.

9.  Whether the severance of special monthly compensation (SMC) for loss of a creative organ was proper.

10.  Whether the severance of a total disability rating based on individual unemployability (TDIU) was proper.

11.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or on account of being housebound.

13.  Entitlement to permanence of a total disability rating for purposes of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

14.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

15.  Entitlement to a special home adaption grant.

16.  Entitlement to specially adapted housing.

17.  Entitlement to an increased rating for NHL, currently rated as noncompensable.

18.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

19.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a local RO hearing in December 2007, but this was postponed upon the Veteran's request.  The Veteran was scheduled for another hearing to be held in February 2008, but he cancelled his request in writing.  Accordingly, the hearing request is deemed withdrawn.

The issues of restoration of service connection for several disabilities, and restoration of SMC for loss of creative organ, and TDIU have been added to the appeal and are shown on the title page.  A Substantive Appeal (VA Form 9) with respect to a March 2007 rating decision that severed benefits was received on February 27, 2008, the same day that the RO mailed a Statement of the Case (SOC).  Nonetheless, the Board accepts the Veteran's Form 9 as a valid substantive appeal in this case.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely NOD versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Similarly, in this case, the RO did not notify the Veteran of a timeliness issue, and the untimely Substantive Appeal will not be used to prejudice the Veteran.  The Veteran's February 27, 2008, VA Form 9 is considered as an appropriately perfected appeal of the severance issues.  Thus, the Board will proceed to the merits of this appeal as to all issues as they are noted in the case caption, above.

In a March 2008 rating decision, the RO denied service connection for PTSD without consideration of new and material evidence, although service connection for PTSD had been previously denied in an unappealed rating decision issued in August 2003.  Consequently, the initial determination before the Board involves the threshold question of whether new and material evidence has been received since the last final rating decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In March 2000, the Veteran filed a claim for service connection for HIV.  In April 2006, he submitted claims for diabetic neuropathy of the hands, and cancer of the abdomen and brain.  Evidence of record also raises the issue of entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected NHL.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO granted service connection for NHL effective March 20, 2000, based on presumed herbicide exposure during service in Vietnam. 

2.  In an August 2003 rating decision, the RO granted service connection for major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, and postural vertigo effective February 19, 2003, based on the evidence showing that these disorders were caused by the chemotherapy received for NHL. 

3.  In the August 2003 rating decision, the RO also granted SMC for loss of use of a creative organ, effective February 19, 2003, as the Veteran was service-connected for erectile dysfunction.

4.  In the August 2003 rating decision, the RO also granted entitlement to TDIU, effective February 19, 2003, based on the evidence showing that the Veteran met the schedular criteria based on his service-connected disabilities. 

5.  In an April 2004 rating decision, the RO granted service connection for severely impaired masticatory function effective January 30, 2004, based on the evidence showing that this disorder was caused by treatment of NHL.

6.  In a July 2005 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine effective September 28, 2004, based on the evidence showing that this disorder was caused by treatment for NHL.

7.  In an October 2006 rating decision, the RO proposed to discontinue service connection for NHL and all secondary disabilities, as well as entitlement to SMC and TDIU benefits, based on a finding that the Veteran was erroneously granted service connection for NHL. 

8.  In a March 2007 rating decision, the RO severed service connection for NHL and all secondary disabilities, and discontinued SMC and TDIU benefits, effective May 31, 2007.

9.  The evidence does not show that the grant of service connection for NHL was clearly and unmistakably erroneous.

10.  Evidence of record demonstrates that at the time service connection for degenerative joint disease of the lumbar spine, major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, postural vertigo, and severely impaired masticatory function was severed, service connection for NHL had been improperly severed.  

11.  Evidence of record demonstrates that at the time the SMC for loss of use of a creative organ was discontinued; service connection for erectile dysfunction had been improperly severed.

12.  Evidence of record demonstrates that at the time TDIU was discontinued, all of the Veteran's disabilities had been improperly severed.

13.  Service connection for PTSD was denied by the RO in an August 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

14.  The evidence received since the August 2003 rating decision is new and raises a possibility of substantiating the claim.

15.  In September 2008, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claims for entitlement to SMC based on the need for regular aid and attendance or on account of being housebound; DEA under 38 U.S.C.A Chapter 35; automobile and adaptive equipment or for adaptive equipment only; special home adaption grant; and specially adapted housing be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  As severance of service connection for NHL was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2010).

2.  As severance of service connection for major depressive disorder was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

3.  As severance of service connection for GERD was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

4.  As severance of service connection for loss of taste and smell was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

5.  As severance of service connection for erectile dysfunction was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

6.  As severance of service connection for postural vertigo was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

7.  As severance of service connection for severely impaired masticatory function was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

8.  As severance of service connection for degenerative joint disease of the lumbar spine was not in accordance with law, service connection is restored effective May 31, 2007.  38 U.S.C.A. §§ 1110, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2010).

9.  As severance of SMC for loss of creative organ was not in accordance with law, SMC is restored effective May 31, 2007.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

10.  As severance of TDIU was not in accordance with law, TDIU is restored effective May 31, 2007.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2010).

11.  The RO's August 2003 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

12.  The evidence received since the August 2003 RO rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

13.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to SMC based on the need for regular aid and attendance, or on account of being housebound have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

14.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to DEA under 38 U.S.C.A Chapter 35have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

15.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

16.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to a special home adaption grant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

17.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to specially adapted housing have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this decision, the Board restores service connection for NHL, major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, severely impaired masticatory function, and postural vertigo; SMC for loss of use of a creative organ; and TDIU all effective from May 31, 2007.  This represents a complete grant of the benefit sought on appeal.  With respect to the notice requirements regarding new and material evidence, the Board is reopening the claim of service connection or PTSD and remanding the claim for additional development.  Thus, no discussion of VA's duties to notify and assist is required.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's service treatment records and post-service VA and private medical records.  The Veteran has declined the opportunity to have a hearing in his appeal.  Further, he has not identified any outstanding records for VA to obtain that are relevant to the claim and the Board is likewise unaware of such.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.  

II. Restoration of Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous."  Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

The record shows that on March 28, 2000, the Veteran filed an application for service connection for lymphoma secondary to Agent Orange exposure.  In an August 2000 rating decision, the RO granted service connection for non-Hodgkin's lymphoma (NHL), on the basis that the Veteran served in Vietnam and developed the condition as secondary to his presumed exposure to herbicides during service.  

The evidence of record at the time of the August 2000 rating decision included the Veteran's DD 214 and VA outpatient treatment records dated from March 2000 to June 2000.  The DD 214 showed the Veteran had service in Thailand with the 260th Transportation Company.  The DD 214 also showed receipt of the Vietnam Service Medal (VSM), the Vietnam Campaign Medal (VCM), among other awards.  The VA treatment records showed the Veteran was being treated for HIV and primary body cavity-based AIDS-related lymphoma.

In an August 2003 rating decision, the RO granted service connection for major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, and postural vertigo effective February 19, 2003, based on the evidence showing that these disorders were secondary to the chemotherapy treatment received for NHL.  In an April 2004 rating decision, the RO granted service connection for severely impaired masticatory function effective January 30, 2004, based on the evidence showing that this disorder was secondary to the chemotherapy treatment received for NHL.  In a July 2005 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine effective September 28, 2004, based on the evidence showing that this disorder was also secondary to the treatment of NHL.

In an October 2006 rating decision, the RO proposed to sever service connection for NHL, on the basis that the grant of service connection was clearly and unmistakably erroneous.  The RO noted that the Veteran only had service in Thailand; his battalion had been stationed in Thailand; he had not served in the Republic of Vietnam; and he had not been exposed to herbicides along the Korean demilitarized zone (DMZ).  The RO further noted that there was no evidence of NHL or Hodgkin's lymphoma having developed in service or within one year of separation.  The RO also proposed to sever service connection for depressive disorder, GERD, loss of taste and smell, erectile dysfunction, and postural vertigo, severely impaired masticatory function, and degenerative joint disease of the lumbar spine, on the basis that since service connection for NHL was improper, secondary service connection could not be established for any of these disabilities.  

In a November 2006 letter, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days to respond, as required under 38 C.F.R. § 3.105(d).  In a March 2007 rating decision, the RO formally severed service connection for NHL, and for depressive disorder, GERD, loss of taste and smell, erectile dysfunction, and postural vertigo, severely impaired masticatory function, and degenerative joint disease of the lumbar spine effective May 31, 2007.

The evidence of record at the time of the March 2007 rating decision included the Veteran's service treatment and personnel records, information from the National Personnel Records Center's (NPRC) Personnel Information Exchange System (PIES), post-service VA outpatient treatment records and VA examination reports, and statements from the Veteran.  The service personnel records showed the Veteran had service in Thailand from October 1968 to November 1969.  In a November 2002 PIES response, NPRC indicated that it was unable to determine whether the Veteran had actual in-country service in Vietnam.  The VA treatment records and VA examination reports showed the Veteran had often told medical professionals that he had served in Vietnam.  

In statements received from the Veteran, dated in January 2003 and August 2006, he had reported that he had served in Vietnam and had been exposed to Agent Orange.  He also reported that he had gone on missions to Cambodia and the Republic of Vietnam, including for combat.  

In a December 2006 statement, a VA physician opined that the Veteran's lymphoma "could have been secondary to agent orange."  In the Veteran's March 2007 Notice of Disagreement, he maintained that he served in Vietnam and cited his receipt of a VSM as proof.  He also reported that he had been in Cambodia and exposed to Agent Orange there.  He provided a website address that would purportedly show Agent Orange was sprayed in Cambodia, Thailand, and Laos.  He further stated that his service records showed that he was in Thailand when Agent Orange was sprayed between 1962 and 1971.  

In the March 2007 rating decision that severed benefits, the RO acknowledged the Veteran's statements, but reiterated that there was no evidence showing he served in Vietnam or along the Korean DMZ.  The RO noted that Cambodia was not Vietnam.  The RO also indicated Internet research confirmed that the 519th Transportation Battalion and its respective companies (e.g. the 260th Transportation Company) were stationed in Thailand during the time the Veteran served with that battalion.  

In a September 2007 statement, the Veteran reported that during his service in Thailand he had excursions into Vietnam territory, and in another statement, he reiterated that he was in country in Vietnam while in service.  

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for simply denying a Veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the Veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).   

In this case, it is clearly established that the Veteran has NHL.  Thus, as his claim of service connection is based on herbicide exposure, the only remaining question is whether he actually stepped foot in Vietnam and whether herbicide exposure may be presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The claims file does not contain any actual documentation that the Veteran served in Vietnam.  Service treatment records do not reflect any medical treatment on the landmass of Vietnam, and service personnel records do not confirm that he actually stepped foot on the landmass of Vietnam.  The Board acknowledges the RO's Internet research findings that the 519th Battalion was stationed in Thailand.  The Board further notes that receipt of the VCM and VSM is not sufficient proof of service or actual visitation upon the land mass of Vietnam.  

Nevertheless, it remains a matter of debate whether the Veteran stepped foot on the landmass of Vietnam during the Vietnam era or was exposed to herbicides in service; however, the Board need not resolve these questions.  The Board simply notes that the record contains some credible and competent evidence showing that the Veteran was in Vietnam and was exposed to herbicides in service.  The Veteran has reported that although he was stationed in Thailand, he had excursions into Vietnam territory.  Also, a VA physician, relying on the Veteran's reported history, opined that the Veteran's lymphoma "could have been secondary to agent orange."  This opinion is at least a tentative medical nexus between the NHL and herbicide exposure during military service.  Thus, there was a tenable basis to conclude that the Veteran's non-Hodgkin's lymphoma was related to herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, while the RO severed service connection for NHL on the ground that presumptive service connection was not warranted, it did not consider whether the Veteran had been directly exposed to herbicides while in Thailand, much less Laos or Cambodia.  The evidence renders this case as short of undebatable.  While there certainly is conflicting evidence of whether the Veteran performed active service on the landmass of the Republic of Vietnam, there is no clear and unmistakable evidence showing that he did not.  It also is not clear and undebatable that he was not exposed to herbicides therein.  Therefore, the Board concludes that the August 2000 award of service connection for NHL did not involve CUE.  Accordingly, severance of service connection for NHL on the basis of CUE was not proper.  38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.  The claim to restore service connection for NHL is granted.  

Next, the Board finds that the grant of service connection for degenerative joint disease of the lumbar spine, major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, postural vertigo, severely impaired masticatory function was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  The evidence clearly establishes that the Veteran has degenerative joint disease of the lumbar spine, major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, postural vertigo, severely impaired masticatory function that are associated with the long-term chemotherapy received for NHL.  

In an April 2003 statement, Dr. Caceres, a VA physician opined that the Veteran's dizziness, GERD, depression, and sexual dysfunction could all be secondary to the long-term effects of chemotherapy.  An April 2003 VA psychiatric examination report contained an opinion that the Veteran developed major depressive disorder as a consequence of his service-connected lymphoma.  In July 2003 opinions, VA examiners opined that the Veteran's GERD and loss of taste and smell were more likely than not secondary to the long-term effects of his chemotherapy.  At a July 2003 VA genitourinary examination, an examiner opined that the Veteran's erectile dysfunction was secondary to his lymphoma, NHL.  At a March 2004 VA dental examination, it was determined that the Veteran had severely impaired masticatory function secondary to loss of teeth.  The loss of teeth was determined to have been secondary to the extended chemotherapy received for treatment of NHL.  At a July 2004 VA neurology examination, an examiner opined that the Veteran's vertigo was at least as likely as not related to the chemotherapy given for lymphoma.  Finally, a June 2005 VA examination report shows that a VA examiner determined that the Veteran's osteoarthritis of the lumbar spine was caused by, and the result of, chemotherapy treatment that was received for the service-connected NHL.

As noted, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  As the evidence shows that the conditions of degenerative joint disease of the lumbar spine, major depressive disorder, GERD, loss of taste and smell, erectile dysfunction, postural vertigo, severely impaired masticatory function were all caused by the chemotherapy received for the service-connected NHL disability, the Board concludes that the August 2003, April 2004, and July 2005 awards of service connection for these disabilities did not involve CUE.  Accordingly, severance of service connection these disabilities was not proper and service connection is restored effective May 31, 2007.  38 C.F.R. §§ 3.105(d), 3.303, 3.310.  

III. Restoration of SMC under 38 U.S.C.A. § 1114(k) and TDIU

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC may be paid if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

In an August 2003 rating decision, the RO granted SMC for loss of use of a creative organ, effective February 19, 2003, based on the evidence showing service connection was in effect for erectile dysfunction.  The RO also granted entitlement to TDIU, effective February 19, 2003, based on the evidence showing that the Veteran had a combined disability rating of 60 percent and was unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

In an October 2006 rating decision, the RO proposed to sever SMC and TDIU.  The Veteran received notice of the action in November 2006, as required under 38 C.F.R. § 3.105(d).  In a March 2007 rating decision, the RO formally severed SMC for loss of use of a creative organ and TDIU, effective May 31, 2007.

As an initial matter, it is clear that the RO properly complied with the procedural actions required by 38 C.F.R. § 3.105(e) prior to terminating the SMC and TDIU benefits.  Thus, the Board will focus on the propriety of the RO's decision to discontinue these benefits.

At the time of the August 2003 rating decision, service connection was in effect for erectile dysfunction.  As noted, 38 U.S.C.A. § 1114(k) allows for SMC for loss of use of a creative organ.  Since the Veteran was service-connected for erectile dysfunction (i.e. loss of use of his creative organ), termination of SMC under 38 U.S.C.A. § 1114(k) was not proper and the benefits are restored, effective May 31, 2007.

Also, at the time of the August 2003 rating decision, the Veteran was service-connected for major depressive disorder associated with NHL (rated 50 percent); postural vertigo associated with NHL (rated 10 percent); loss of taste and smell associated with NHL (rated 10 percent); GERD associated with NHL (rated 10 percent); erectile dysfunction associated with NHL (rated 0 percent), and NHL (rated 0 percent); for a total combined evaluation of 60 percent from March 1, 2003.  All of these disabilities resulted from a common etiology.  Because the Veteran's combined evaluation was 60 percent as of March 1, 2003, the schedular criteria for TDIU were met.  38 C.F.R. § 4.16(a).  Evidence in the record showed that the Veteran had not worked since 1999 due to service-connected disabilities.  Based on the foregoing, the Board finds that the termination of the Veteran's TDIU rating was not proper and it is restored effective May 31, 2007.

IV. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for PTSD.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Service connection for PTSD was denied in an August 2003 RO decision on the basis that there was current diagnosis of PTSD and no combat-related stressors.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on September 3, 2003.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO received the instant petition to reopen the claim in April 2007.  The RO denied the claim in a March 2008 rating decision and the Veteran perfected an appeal from this decision.  Thus, the appeal arises from the April 2007 petition to reopen.  At the time of the August 2003 RO rating decision, the evidence of record consisted of copies of the service records, VA and private treatment records, and an April 2003 VA examination report.  Pertinent evidence received since that rating decision includes several stressor statements from the Veteran and VA and private medical treatment records.  The evidence received since the August 2003 RO rating decision is new, as it was not previously considered.  Several of the VA records reflect diagnoses of 'PTSD by history' by VA psychiatrists.  The Veteran's new stressor statements reflect alleged combat-related stressful events, one of which has been verified.  Since the lack of a diagnosis of PTSD and a verified stressor were the bases for the denial of the claim in August 2003, the new evidence clearly relates to unestablished facts necessary to substantiate the claim.  With respect to the materiality of newly submitted evidence, the Court recently held that the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board finds that new evidence received in this case triggers the duty to assist by providing a medical opinion.  Accordingly, new and material has been received that is sufficient to reopen the claim.  The Veteran's appeal to this extent is allowed.  

V. Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2008 statement, the Veteran expressed an intent to withdraw the issues of entitlement to SMC based on the need for regular aid and attendance, or on account of being housebound; DEA under 38 U.S.C.A Chapter 35; automobile and adaptive equipment or for adaptive equipment only; a special home adaption grant; and specially adapted housing.  Thus, there remains no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters. 


ORDER

The severance of service connection for NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for major depressive disorder secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for GERD secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for loss of taste and smell secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for erectile dysfunction secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for postural vertigo secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for severely impaired masticatory function secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of service connection for degenerative joint disease of the lumbar spine with desiccation of the lower lumbar disc spaces, spinal canal stenosis at L4-L5 and S1, disc bulge and protrusion, lumbar myositis secondary to NHL was improper, and restoration of service connection effective May 31, 2007, is granted.

The severance of SMC for loss of a creative organ was improper, and restoration of SMC under 38 U.S.C.A. § 1114(k), effective May 31, 2007, is granted.

The severance of TDIU was improper, and restoration of TDIU, effective May 31, 2007, is granted.

New and material evidence has been received to reopen a claim for service connection for PTSD; the claim is reopened.  

The claim of entitlement to SMC based on the need for regular aid and attendance, or on account of being housebound is dismissed.

The claim of entitlement to DEA under 38 U.S.C.A Chapter 35 is dismissed.

The claim of entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.

The claim of entitlement to a special home adaption grant is dismissed

The claim of entitlement to specially adapted housing is dismissed.


REMAND

The Veteran seeks increased ratings for his NHL and his lumbar spine disability.  

The Board notes that the RO certified the issues on appeal as entitlement to higher ratings for NHL and the lumbar spine disability, but only from September 28, 2004, to May 31, 2007.  However, as discussed above, the Board has restored service connection for NHL and the lumbar spine disability effective from May 31, 2007.  Thus, the Veteran's claims for higher ratings, which have been pending since April 2005, must be properly adjudicated.  In doing so, the Board notes that pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, if there has been no local recurrence or metastasis, NHL is rated based on residuals.  Thus, on remand the RO should ensure that any associated residuals of the service-connected NHL are evaluated and rated accordingly.  In this regard, evidence in the record reflects that the Veteran may have peripheral neuropathy of the bilateral lower extremities secondary to his service-connected NHL.  Thus, the RO should undertake additional development to determine if in fact peripheral neuropathy is associated with service-connected NHL and if so, address that matter accordingly.  

The Veteran also seeks service connection for PTSD.  He reported that two friends assigned to his unit were killed in action between July 1969 and September 1969.  He identified these men as G. S. K. from Indiana, and Mr. S. from New Jersey.  In March 2008, the RO verified that G. S. K. was killed in action in July 1969.  It does not appear that the RO attempted to verify the death of Mr. S., identified only by his last name and state of origin.  On remand, this should be accomplished.

Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In reviewing the file, the Board observes that the Veteran has a diagnosis of 'PTSD by history' by a VA psychiatrist.  The Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency, to make an attempt to verify the death of Mr. S., alleged to have occurred sometime between July and September 1969.

2.  Request copies of any outstanding VA outpatient treatment records dated from August 2006 to the present.

3.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.  

4.  Contact the appropriate records management agency and request that efforts are undertaken to locate any additional records of the Veteran's temporary duty stations, travel orders and/or TDY orders.  All records obtained must be associated with the claims file.  All attempts to procure any identified records must be documented in the claims file and if any records cannot be obtained a notation to that effect should be made in the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

5.  After associating any additional medical records, schedule the Veteran for a VA examination assess the current nature and severity of his service-connected NHL and lumbar spine disabilities.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

If necessary, examinations of associated residual disabilities should be undertaken.  This additional development should include obtaining a medical opinion to determine whether a current disability of peripheral neuropathy of the bilateral lower extremities is caused by or related to the Veteran's service-connected NHL.

6.  After associating any additional service personnel records and any post-service medical records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed PTSD.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  The examiner should indicate whether it is at least as likely as not that the Veteran has a diagnosis of PTSD and whether this condition had its onset during service, or is otherwise caused by or related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.

All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  Also, if the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Then, readjudicate the claims.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


